Citation Nr: 0023716	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1971, 
from March to May 1972 and from November 1975 to March 1976.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), New 
Orleans, Louisiana, which denied the veteran's request to 
reopen his claim for service connection for post-traumatic 
stress disorder.  The RO, in November 1996, concluded that 
new and material evidence had been submitted so that the 
claim should be reopened but found that the veteran's claim 
for service connection for post-traumatic stress disorder was 
not well grounded.


FINDINGS OF FACT

1.  Following a VA psychological evaluation of the veteran in 
April 1996, a diagnostic impression of post-traumatic stress 
disorder was made.

2.  The veteran's awards for his service include the Navy 
Achievement with a combat "V", a Combat Action Ribbon, a 
Navy Unit Commendation Medal and a Purple Heart with a Gold 
Star (indicative of his second award).

3.  Psychometric testing in April 1996 included for combat-
related post-traumatic stress disorder and it was concluded 
that test and interview data indicated that the veteran 
exhibited the full range of post-traumatic stress disorder 
related psychopathology.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, when the veteran was evaluated by VA 
psychologists in April 1996, the veteran's confirmed combat 
experience in the service was noted.  It was concluded that 
tests and interview data indicated that the veteran exhibited 
the full range of post-traumatic stress disorder related 
psychopathology and the diagnostic impressions included post-
traumatic stress disorder.  The Board finds that this 
evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim is well 
grounded, and the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.



ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At a May 2000 hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board), the veteran's 
representative indicated that several volumes of records of 
treatment at the VA Medical Center, Biloxi, had not been 
associated with the veteran's claims file.  A request was 
also made to reopen the veteran's claim for service 
connection for schizophrenic reaction.

It is herein noted that, while 38 C.F.R. § 3.304(f) was 
amended subsequent to the November 1996 statement of the case 
issued to the veteran and his representative, a supplemental 
statement of the case containing the amended regulation has 
not yet been provided.  Accordingly, the veteran's case will 
be REMANDED to the RO for the following action:

1.  The RO should secure the veteran's 
treatment records from the Veterans 
Center, Shreveport, all VA treatment 
records dated subsequent to February 1999 
from the VA Medical Center, Shreveport, 
and copies of the veteran's treatment 
records not already of record from the VA 
Medical Center,, Biloxi.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination by a board of two 
psychiatrists who are, if possible, 
experienced in evaluating post-traumatic 
stress disorder to determine the 
diagnoses of all psychiatric disorders 
that are present..  It is imperative that 
the psychiatrists review the veteran's 
claims file, including the service 
medical records, the VA reports of 
examination and all VA and private 
treatment records.  The examination 
report should reflect review of pertinent 
material in the claims file.  The veteran 
should then be examined.  All necessary 
tests and studies should be conducted.  
If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should comment upon the link 
between the current symptomatology and 
the inservice stressors.  The rationale 
for the diagnostic conclusions should be 
fully set forth.  Reasons and bases for 
all conclusions should be provided.

3.  After completion of the above, the RO 
should review the veteran's claim for 
service connection for post-traumatic 
stress disorder and consider the 
veteran's request to reopen his claim for 
service connection for schizophrenic 
reaction.  If the determination with 
respect to the issue of service 
connection for post-traumatic stress 
disorder is unfavorable to the veteran, a 
supplemental statement of the case that 
includes the current version of 38 C.F.R. 
§ 3.304(f) and sets forth the evidence 
received since the March 2000 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  They should be given an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
obtain additional medical information and ensure due process.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate outcome of this case.  No action is required 
of the veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals






 


